Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 1 of 10




                 EXHIBIT 1
          Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 2 of 10




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    Cub Club Investment, LLC,
           Plaintiff,                                  Case No. 6:20-cv-856-ADA-JCM
                         v.
    Apple Inc.,                                        JURY TRIAL DEMANDED
           Defendant.

PLAINTIFF CUB CLUB INVESTMENT’S FIRST AMENDED INITIAL DISCLOSURES

          Pursuant to Rule 26(a) of the Federal Rules of Civil Procedure, Plaintiff Cub Club

Investment, LLC (“Plaintiff” or “CCI”) hereby serves these First Amended Initial Disclosures

regarding the Asserted Works1 to Defendant Apple Inc. (“Defendant” or “Apple”).

          These initial disclosures are made subject to and without waiving any claim of attorney-

client privilege, work-product protection, or any other applicable privilege or protection. In

addition, Plaintiff’s investigation, research, and analysis of the facts and issues in this case are

ongoing. Plaintiff therefore reserves the right to amend, modify, or supplement these disclosures,

pursuant to Rule 26(e) of the Federal Rules of Civil Procedure.

          The following response is given without prejudice to Plaintiff’s right to produce any

evidence, whenever discovered, relating to the proof of facts subsequently discovered to be

material. In addition, Plaintiff reserves the right to produce or use at trial any information for the

purpose of rebuttal.




1
  The Asserted Works are U.S. Copyright Registration Nos. VAu 001-204-290, VAu 001-186-
920, VAu 001-152-200, VAu 001-152-192, VAu 001-152-187, VAu 001-180-102, and VAu
001-152-204.
Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 3 of 10
       Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 4 of 10




Name                           Address/Telephone                Subject(s)
BJ Watrous                     Through Counsel for Defendant,   Knowledge regarding
Vice President & Chief IP      Latham & Watkins LLP             Defendant’s activities,
Counsel for Defendant Apple    140 Scott Drive                  products, product
                               Menlo Park, CA 94025             development,
                               Phone: 650-328-4600              commercialization,
                                                                financials, defenses,
                                                                including Apple’s
                                                                diverse emoji, pre-suit
                                                                notice, and information
                                                                related to damages.
Peter Edberg                   Through Counsel for Defendant,   Knowledge regarding
Senior Software Engineer for   Latham & Watkins LLP             Defendant’s activities,
Defendant Apple                140 Scott Drive                  products, product
                               Menlo Park, CA 94025             development,
                               Phone: 650-328-4600              commercialization,
                                                                including Apple’s
                                                                diverse emoji.
Celia Vigil                    Through Counsel for Defendant,   Knowledge regarding
Former/Retired Senior          Latham & Watkins LLP             Defendant’s activities,
Director for Frameworks and    140 Scott Drive                  products, product
Fonts for Defendant Apple      Menlo Park, CA 94025             development,
                               Phone: 650-328-4600              commercialization,
                                                                including Apple’s
                                                                diverse emoji.
Lauren Tappana                 Through Counsel for Defendant,   Knowledge of
Producer for Defendant         Latham & Watkins LLP             Defendant’s emoji
Apple                          140 Scott Drive                  design.
                               Menlo Park, CA 94025
                               Phone: 650-328-4600
Aurelio Guzman                 Through Counsel for Defendant,   Knowledge of
Designer for                   Latham & Watkins LLP             Defendant’s emoji
Defendant Apple                140 Scott Drive                  design.
                               Menlo Park, CA 94025
                               Phone: 650-328-4600
Christian Dalonzo              Through Counsel for Defendant,   Knowledge of
Designer for                   Latham & Watkins LLP             Defendant’s emoji
Defendant Apple                140 Scott Drive                  design.
                               Menlo Park, CA 94025
                               Phone: 650-328-4600
Dylan Edwards                  Through Counsel for Defendant,   Knowledge of
Designer for                   Latham & Watkins LLP             Defendant’s emoji
Defendant Apple                140 Scott Drive                  design.
                               Menlo Park, CA 94025
                               Phone: 650-328-4600



                                            3
Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 5 of 10
Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 6 of 10
Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 7 of 10
        Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 8 of 10




present documentary evidence as it becomes known to Plaintiff, and Plaintiff will supplement the

above list as appropriate.

           (iii) Computation of Damages

       At this time, Plaintiff has not received discovery regarding sales and unit information of

the accused product, and therefore, does not have a computation of damages at this time. Plaintiff

will supplement this disclosure in a timely manner as discovery proceeds.

       Plaintiff is entitled to recover from Defendant, pursuant to the Copyright Act of 1976, the

Lanham Act, and other causes of action, damages sustained by Plaintiff as a result of the willful

acts of infringement in an amount subject to proof at trial. Pursuant to 17 U.S.C. § 504, Plaintiff

is entitled to actual damages and additional profits of the infringer Apple; alternatively, Plaintiff

is entitled to recover statutory damages. Pursuant to 15 U.S.C. § 1117, Plaintiff is entitled to

Defendant’s profits, any damages sustained by the Plaintiff, and cost of the Action, including

judgment for a sum not exceeding three times actual damages or as the Court finds to be just

according to the circumstances. Actual damages sustained by the Plaintiff include (but are not

limited to) reasonable royalty, loss sales, loss profits, and damages to reputation and goodwill.

       Plaintiff will rely on a damages expert and reserves the right to supplement this disclosure,

including with evidence of (but not limited to) reasonable royalty, lost sales, lost profits, damage

to reputation and goodwill, pre-judgment interest, and post-judgment interest.

       Plaintiff is also entitled to attorney’s fees and costs, including reasonable attorney’s fees

and costs pursuant to 17 U.S.C. § 505 and 15 U.S.C. § 1117.

           (iv) Insurance

       Plaintiff is unaware of any applicable insurance agreements.




                                                 7
      Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 9 of 10




Dated: December 9, 2020             Respectfully submitted,

                                    /s/ B. Todd Patterson
                                    B. Todd Patterson
                                    Counsel for Plaintiff
                                    Cub Club Investment, LLC

                                    B. Todd Patterson
                                    Attorney In Charge
                                    Texas Bar No. 00789537
                                    tpatterson@pattersonsheridan.com

                                    John A. Yates
                                    Texas Bar No. 24056569
                                    jyates@pattersonsheridan.com

                                    Kyrie Cameron
                                    Texas Bar No. 24097450
                                    kcameron@pattersonsheridan.com

                                    Patterson + Sheridan LLP
                                    24 Greenway Plaza, Suite 1600
                                    Houston, Texas 77046
                                    (Tel): 713-623-4844
                                    (Fax): 713-623-4846

                                    Abelino Reyna
                                    Texas Bar No. 24000087
                                    areyna@pattersonsheridan.com

                                    Patterson + Sheridan LLP
                                    900 Washington Ave., Suite 503
                                    Waco, Texas 76701
                                    (Tel): 254-777-5248
                                    (Fax): 877-777-8071

                                    Craig K. Ribbeck
                                    Texas Bar No. 24009051
                                    craig@ribbecklawfirm.com

                                    The Ribbeck Law Firm, PLLC
                                    P.O. Box 550377
                                    Houston, TX 77055
                                    (Tel): 713-621-5220
                                    (Fax): 713-572-1507



                                     8
       Case 6:20-cv-00856-ADA Document 27-2 Filed 12/16/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

         I hereby certify that on December 9, 2020, I electronically served the foregoing document
to all counsel of record.

                                                    /s/ B. Todd Patterson
                                                    B. Todd Patterson




                                                9
